Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 07, 2022 has been entered.
Response to Arguments
3.	Applicant's arguments filed November 07, 2022 have been fully considered but they are not persuasive. 
	In re pages 2-4, applicant respectfully traverses the rejections, because one of the cited references, alone or in any combination thereof, discloses each and very element of the rejected claims.
	Taking claim 1 as an example, on page 6 of the Office Action, to find the limitation of claim 1: "wherein said unidirectional circuitry is configured to allow transmission over said video data channel only from said video source to said video display while preventing transmission in the opposite direction" (emphasis added), the Office Action turns to Lambinet, Fig. 7, and corresponding paragraph [0054].
	Lambinet is directed to using a smart card for enhancing security features in set-top boxes. For example, paragraph [0047] of Lambinet explains the function of smart cards as a courier of decryption keys: “A smart card interface 304 communicates with one or several smart cards 350 inserted in smart card slots of the decoder to exchange data. It reads decryption keys K from the smart card and provides them to the descrambler”. These keys allow a descrambler (e.g., element 702 of Fig. 7) to descramble A/V information, and subsequently transmit the descrambled signal to a television (i.e., the “out” signal of Fig. 7).
	In the cited Fig. 7, and corresponding paragraph [0054], Lambinet discusses unidirectional communication between a digital recording block 708 and smart card interface 704. The Office Action apparently identifies this unidirectional communication as the unidirectional circuitry of claim 1, which prevents transmission over a video channel in an opposite direction. Applicants assert that this identification is erroneous for the following reasons:
	a. A video channel of claim 1 is defined “between a video source and a video display”. The only signal that may be equivalent, if at all, to the video channel of claim 1 is therefore denoted by a line connecting input ‘TV’ signal and output ‘OUT’ signal in Fig. 7. The communication between recording block 708 and the smart card interface 704 is not part of that video channel. Instead, communication between recording block 708 and the smart card interface 704 should be understood as an auxiliary channel, providing auxiliary information, such as a decryption key, as explained above. In other words, auxiliary information that may be communicated between recording block 708 and the smart card interface 704 may affect a content of the video channel (e.g., allow descrambling of the video data, as explained above), but cannot control, or enforce directionality of the video channel (e.g., only from ‘TV’ to ‘OUT’).
b. The Office Action cites a part of Lambinet par. [0054] ("By allowing only data transmission from the smart card 750 to the digital video recorder 708, the possibility of transferring data between various set-top boxes is limited") as allegedly teaching the aforementioned limitation of claim 1. However, it is clearly understandable from the cited sentence that Lambinet is directed to limiting transmission of data between video source devices (i.e., between set-top boxes), and not "between a video source and a video display" (i.e., in a video channel), as in claim 1. 
c. Neither in the cited location, nor elsewhere does Lambinet disclose, teach or suggest a circuitry for "allow[ing] transmission over said video data channel only from said video source to said video display while preventing transmission in the opposite direction" (e.g., a Transmitter Optical Sub-Assembly (TOSA) and a Receiver Optical Sub-Assembly (ROSA), as in claim 6). Moreover, Lambinet does not relate to transmission of information from a display device (i.e., from the 'OUT' side) to set-top box 700 at all. 
Applicant therefore asserts that independent claim 1 is allowable. Independent claim 7 includes different limitations to those of claim 1, but similar arguments apply here as well. Applicant therefore asserts that independent claim 7 is likewise allowable. 
	In response, the examiner respectfully disagrees. It is noted that the examiner has pointed out in the last Office Action what each of the prior art references teaches and has indicated how and why these references would have been combined to arrive at the claimed invention. Applicant cannot show non-obvious by attacking the references individually where, as here, the rejection is based on the combination of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	As discussed in the last Office Action, Dow, III (US 20050289633) discloses the channel from the source to the video display. It is agreed that Lambinet discloses the unidirectional transmitting video data between recording block 708 and the smart card interface 704. Lambinet is cited only to suggest the unidirectional transmitting video data. The unidirectional transmitting video data as taught by Lambinet has similar application whether between the source to the video display of Dow, III or between recording block 708 and the smart card interface 704 of Lambinet. A reference must be considered not only for what it expressly teaches, but also for what it fairly suggests. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA1979). The artisan is presumed to know something about the art apart from what references literally disclose. In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962). The artisan would have been recognized the obviousness of the unidirectional transmitting video data between devices. Thus, the combination of Dow, III and Lambinet does indeed disclose the claimed “wherein said unidirectional circuitry is configured to allow transmission over said video data channel only from said video source to said video display while preventing transmission in the opposite direction” as claimed.
	In re page 4, applicant states each of claims 2-6, and 8-13 depend directly or indirectly on one of independent claims 1 and 7, and includes all the limitations of the respective independent claim. Applicants therefore assert that claims 2-6, and 8-13 are likewise allowable, and request the rejections to be withdrawn.
	In response, as discussed above with respect to claim 1, the proposed combination of the references of the last Office Action discloses all the claimed limitations of claim 1.
                                      Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4, 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dow, III (US 20050289633) in views of Vu et al. (US. 20170195374), hereinafter referenced as Dow, III and Vu respectively, and further in view of Lambinet (US 2007/0136610 A1), hereinafter referenced as Lambinet respectively.

Regarding claim 1, Dow, III disclose, a device (i.e. Base TV, element 15, Fig. 1 & 2) comprising:

 (a2), wherein each of said interfaces comprises at least a video data channel and a display settings channel; and 

[See claim 13 of the reference Dow, III (US 20050289633)] a cable to wireless conversion system for distributing video signals to remotely positioned TV sets, comprising: a base transmitter unit comprising a TV tuner means for selecting a channel from among a plurality of channels contained in a cable TV signal, an input switch means for selecting one of a plurality of video signals received from a plurality of video sources including said TV tuner means, and a base transmitting means for broadcasting the video signal selected by the input switch means; and a remote receiver unit comprising a remote receiver means for receiving the video signal broadcast by the base transmitting means, and a video output means for passing the received video signal to a remotely positioned TV set.

Unidirectional circuitry; 

(b1), wherein said unidirectional circuitry is configured to allow transmission over said video data channel only from said video source to said video display (i.e. television), and 

[See claim 13 of the reference Dow, III (US 20050289633)] a cable to wireless conversion system for distributing video signals to remotely positioned TV sets, comprising: a base transmitter unit comprising a TV tuner means for selecting a channel from among a plurality of channels contained in a cable TV signal, an input switch means for selecting one of a plurality of video signals received from a plurality of video sources including said TV tuner means, and a base transmitting means for broadcasting the video signal selected by the input switch means; and a remote receiver unit comprising a remote receiver means for receiving the video signal broadcast by the base transmitting means, and a video output means for passing the received video signal to a remotely positioned TV set.

(b2), wherein said device is configured to(i) receive, over said display settings channel, display settings data from said video display, and  near5 (display (ii) transmit, over said display settings channel, said display settings data to said video source.

[See claim 13 of the reference Dow, III (US 20050289633)] a cable to wireless conversion system for distributing video signals to remotely positioned TV sets, comprising: a base transmitter unit comprising a TV tuner means for selecting a channel from among a plurality of channels contained in a cable TV signal, an input switch means for selecting one of a plurality of video signals received from a plurality of video sources including said TV tuner means, and a base transmitting means for broadcasting the video signal selected by the input switch means; and a remote receiver unit comprising a remote receiver means for receiving the video signal broadcast by the base transmitting means, and a video output means for passing the received video signal to a remotely positioned TV set.

(a1), at least two interfaces for interconnecting between a video source (i.e. personal computer or video player or camera smartphone) and a video display (i.e. television), 

However, Dow, III (US 20050289633) fails disclose: (a1)
In the similar field of endeavor, Vu et al. (US. 20170195374) discloses, (a1), at least two interfaces for interconnecting between a video source (i.e. computer or video player or camera smartphone, ) and a video display (i.e. television) (i.e.

[See para. 0002 of the reference Vu et al. (US. 20170195374)] Methods and products for connecting a device to an external display are well known in the art. For example, a laptop computer may be connected to a television display using a wired connection such as a High-Definition Multimedia Interface (HDMI) cable. Using the HDMI cable, a single laptop device may connect to a television and mirror content on the laptop display to the television screen. One limitation to using a HDMI cable is that the laptop device must be physically connected to an input of the television, and the distance between the laptop and television may be no greater than the length of the HDMI cable. In addition, only a single device may be connected to the television using a HDMI cable.

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention, “(a1), at least two interfaces for interconnecting between a video source (i.e. computer or video player or camera smartphone) and a video display (i.e. television)” taught by Vu for the benefit of the interaction between the teacher and students can be easily facilitated through the content sharing system.
However, the combination of Dow, III and Vu explicitly do not disclose the newly added limitation wherein said unidirectional circuitry preventing transmission in the opposite direction.
Lambinet teach that in another embodiment, the transmission may be unidirectional only. By allowing only data transmission from the smart card 750 to the digital video recorder 708, the possibility of transferring data between various set-top boxes is limited, by allowing data transmission only from the digital video recorder 708 to the smart card 750, data is prevented to be copied from the smart card to various set-top boxes with a digital video recording system (Fig. 7, page 4, paragraph #0054).
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention to incorporate the unidirectional circuitry as taught by Lambinet into the combination of Dow, III and Vu’s system in order to provide a portable data storage which would enable secure exchange of data with the set-top box.

Regarding claim 2, Dow, III and Vu disclose everything as applied claim 1 as above, further Dow, III disclose, the device, further comprising a switching unit configured to: (i) connect only to said display settings channel of said video display during said receiving; and (ii) connect only to said display settings channel of said video source during said transmitting.  

[See claim 13 of the reference Dow, III (US 20050289633)] a cable to wireless conversion system for distributing video signals to remotely positioned TV sets, comprising: a base transmitter unit comprising a TV tuner means for selecting a channel from among a plurality of channels contained in a cable TV signal, an input switch means for selecting one of a plurality of video signals received from a plurality of video sources including said TV tuner means, and a base transmitting means for broadcasting the video signal selected by the input switch means; and a remote receiver unit comprising a remote receiver means for receiving the video signal broadcast by the base transmitting means, and a video output means for passing the received video signal to a remotely positioned TV set.

Regarding claim 3, Dow, III and Vu disclose everything as applied claim 1 as above, further Dow, III disclose, the device, further comprising a non-transitory computer-readable storage medium configured to store said display settings data (i.e.

[See claim 13 of the reference Dow, III (US 20050289633)] a cable to wireless conversion system for distributing video signals to remotely positioned TV sets, comprising: a base transmitter unit comprising a TV tuner means for selecting a channel from among a plurality of channels contained in a cable TV signal, an input switch means for selecting one of a plurality of video signals received from a plurality of video sources including said TV tuner means, and a base transmitting means for broadcasting the video signal selected by the input switch means; and a remote receiver unit comprising a remote receiver means for receiving the video signal broadcast by the base transmitting means, and a video output means for passing the received video signal to a remotely positioned TV set.

Regarding claim 4, Dow, III and Vu disclose everything as applied claim 1 as above, further Dow, III disclose, the device, wherein said storage is write-protected during at least said transmitting (i.e. (Also, see para. 0034)

[See claim 13 of the reference Dow, III (US 20050289633)] a cable to wireless conversion system for distributing video signals to remotely positioned TV sets, comprising: a base transmitter unit comprising a TV tuner means for selecting a channel from among a plurality of channels contained in a cable TV signal, an input switch means for selecting one of a plurality of video signals received from a plurality of video sources including said TV tuner means, and a base transmitting means for broadcasting the video signal selected by the input switch means; and a remote receiver unit comprising a remote receiver means for receiving the video signal broadcast by the base transmitting means, and a video output means for passing the received video signal to a remotely positioned TV set. (Also, see para. 0034)

Regarding claim 7, Dow, III disclose, a method comprising:

Providing a device (i.e. Base TV, element 15, Fig. 1 & 2) comprising:  
 
(a2), wherein each of said interfaces comprises at least a video data channel and a display settings channel, and 

[See claim 13 of the reference Dow, III (US 20050289633)] a cable to wireless conversion system for distributing video signals to remotely positioned TV sets, comprising: a base transmitter unit comprising a TV tuner means for selecting a channel from among a plurality of channels contained in a cable TV signal, an input switch means for selecting one of a plurality of video signals received from a plurality of video sources including said TV tuner means, and a base transmitting means for broadcasting the video signal selected by the input switch means; and a remote receiver unit comprising a remote receiver means for receiving the video signal broadcast by the base transmitting means, and a video output means for passing the received video signal to a remotely positioned TV set.

(a3), unidirectional circuitry configured to allow transmission over said video data channel only from said video source to said video display; 

[See claim 13 of the reference Dow, III (US 20050289633)] a cable to wireless conversion system for distributing video signals to remotely positioned TV sets, comprising: a base transmitter unit comprising a TV tuner means for selecting a channel from among a plurality of channels contained in a cable TV signal, an input switch means for selecting one of a plurality of video signals received from a plurality of video sources including said TV tuner means, and a base transmitting means for broadcasting the video signal selected by the input switch means; and a remote receiver unit comprising a remote receiver means for receiving the video signal broadcast by the base transmitting means, and a video output means for passing the received video signal to a remotely positioned TV set.

(b), receiving, by said device, over said display settings channel, display settings data from said video display; and transmitting, by said device, over said display settings channel, said display settings data to said video source.  

[See claim 13 of the reference Dow, III (US 20050289633)] a cable to wireless conversion system for distributing video signals to remotely positioned TV sets, comprising: a base transmitter unit comprising a TV tuner means for selecting a channel from among a plurality of channels contained in a cable TV signal, an input switch means for selecting one of a plurality of video signals received from a plurality of video sources including said TV tuner means, and a base transmitting means for broadcasting the video signal selected by the input switch means; and a remote receiver unit comprising a remote receiver means for receiving the video signal broadcast by the base transmitting means, and a video output means for passing the received video signal to a remotely positioned TV set.

(a1), at least two interfaces for interconnecting between a video source (i.e. personal computer or video player or camera smartphone) and a video display (i.e. television), 
However, Dow, III (US 20050289633) fails disclose: (a1)
In the similar field of endeavor, Vu et al. (US. 20170195374) discloses, (a1), at least two interfaces for interconnecting between a video source (i.e. computer or video player or camera smartphone) and a video display (i.e. television) (i.e.

[See para. 0002 of the reference Vu et al. (US. 20170195374)] Methods and products for connecting a device to an external display are well known in the art. For example, a laptop computer may be connected to a television display using a wired connection such as a High-Definition Multimedia Interface (HDMI) cable. Using the HDMI cable, a single laptop device may connect to a television and mirror content on the laptop display to the television screen. One limitation to using a HDMI cable is that the laptop device must be physically connected to an input of the television, and the distance between the laptop and television may be no greater than the length of the HDMI cable. In addition, only a single device may be connected to the television using a HDMI cable.

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention, “(a1), at least two interfaces (HDMI) for interconnecting between a video source (i.e. computer or video player or camera smartphone) and a video display (i.e. television)” taught by Vu for the benefit of the interaction between the teacher and students can be easily facilitated through the content sharing system.
However, the combination of Dow, III and Vu explicitly do not disclose the newly added limitation wherein said unidirectional circuitry preventing transmission in the opposite direction.
Lambinet teach that in another embodiment, the transmission may be unidirectional only. By allowing only data transmission from the smart card 750 to the digital video recorder 708, the possibility of transferring data between various set-top boxes is limited, by allowing data transmission only from the digital video recorder 708 to the smart card 750, data is prevented to be copied from the smart card to various set-top boxes with a digital video recording system (Fig. 7, page 4, paragraph #0054).
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention to incorporate the unidirectional circuitry as taught by Lambinet into the combination of Dow, III and Vu’s system in order to provide a portable data storage which would enable secure exchange of data with the set-top box.

Regarding claim 8, Dow, III and Vu disclose everything as applied claim 7 as above, further Dow, III disclose, the method, wherein said device further comprises a switching unit configured to connect only to one of said display settings channel of said video display or connect said video source.  

[See para. 0013 of the reference Dow, III (US 20050289633)] In order to accomplish these and other objects of the invention, a system is provided for distributing video signals by wireless transmission to a remote TV set. The system includes a base transmitter, a remote receiver and a handheld remote control. The base transmitter has a TV tuner for selecting a channel from a cable TV signal, an input switch for selecting one of a plurality of video sources including the TV tuner, and a video transmitter and antenna for transmitting the selected video signal via a wireless broadcast. The remote receiver has a remote video antenna and video receiver for receiving the video signal broadcast by the base transmitter and passing the video signal to the remote TV set. The remote receiver also has an infrared ("IR") receiver and a remote control transmitter and antenna for receiving IR control signals from the handheld remote control and broadcasting the control signals to the base transmitter for controlling the input switch and the TV tuner. The base transmitter unit includes an IR emitter for emitting control signals relayed by the remote receiver unit for controlling other peripheral electronic equipment, such as VCRs, DVD players and DVRs.

Regarding claim 9, Dow, III and Vu disclose everything as applied claim 7 as above, further Dow, III disclose, the method, wherein said method further comprises operating said switching unit to: (i) connect only to said display settings channel of said video display during said receiving; and (ii) connect only to said display settings channel of said video source during said transmitting (i.e. 

[See claim 13 of the reference Dow, III (US 20050289633)] a cable to wireless conversion system for distributing video signals to remotely positioned TV sets, comprising: a base transmitter unit comprising a TV tuner means for selecting a channel from among a plurality of channels contained in a cable TV signal, an input switch means for selecting one of a plurality of video signals received from a plurality of video sources including said TV tuner means, and a base transmitting means for broadcasting the video signal selected by the input switch means; and a remote receiver unit comprising a remote receiver means for receiving the video signal broadcast by the base transmitting means, and a video output means for passing the received video signal to a remotely positioned TV set.

Regarding claim 11, Dow, III and Vu disclose everything as applied claim 7 as above, further Dow, III disclose, the method, wherein said storage is write-protected during at least said transmitting (i.e. (Also, see para. 0034)

[See claim 13 of the reference Dow, III (US 20050289633)] a cable to wireless conversion system for distributing video signals to remotely positioned TV sets, comprising: a base transmitter unit comprising a TV tuner means for selecting a channel from among a plurality of channels contained in a cable TV signal, an input switch means for selecting one of a plurality of video signals received from a plurality of video sources including said TV tuner means, and a base transmitting means for broadcasting the video signal selected by the input switch means; and a remote receiver unit comprising a remote receiver means for receiving the video signal broadcast by the base transmitting means, and a video output means for passing the received video signal to a remotely positioned TV set. (Also, see para. 0034)

6.	Claim 5, is rejected under 35 U.S.C. 103 as being unpatentable over Dow, III (US 20050289633) in views of Vu et al. (US. 20170195374), Lambinet (US 2007/0136610 A1), and further in view of GILMOUR (US. 20180027292), hereinafter referenced as GILMOUR respectively.

Regarding claim 5, Dow, III and Vu disclose everything as applied claim 1 as above, however, combination fails to disclose, the device, wherein said interfaces are selected from the group consisting of: ITU-R BT.656, VGA, DVI, HDMI, DisplayPort, and LCD interface.

In the similar field of endeavor, GILMOUR (US. 20180027292) discloses, wherein said interfaces are selected from the group consisting of: ITU-R BT.656, VGA, DVI, HDMI, DisplayPort, and LCD interface (i.e.

[See para. 0054 of the reference GILMOUR (US. 20180027292)] Display processor 232 may be configured to retrieve and process pixel data for display. For example, display processor 232 may receive pixel data from video decoder 228 and/or graphics processing unit 230 and output data for display. Display processor 232 may be coupled to a display, such as display 250 (not shown in FIG. 1) using a standardized communication protocol (e.g., HDMI, DVI, DisplayPort, component video, composite video, and/or VGA). Display 250 may comprise one of a variety of display devices such as a liquid crystal display (LCD), a plasma display, an organic light emitting diode (OLED) display, or another type of display device capable of presenting video data to a user. Display 250 may include a standard definition television, a high definition television or an ultra-resolution display. Further, display 250 may include an integrated display of a portable computing device (e.g., a mobile phone, a laptop, a personal data assistant (PDA), or a tablet device). As described above, in some examples a portable computing device may operate as an I/O device for a stationary computing device.

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention, “wherein said interfaces are selected from the group consisting of: ITU-R BT.656, VGA, DVI, HDMI, DisplayPort, and LCD interface” taught by Vu for the benefit of the user of a device is enabled to schedule the recording of content thus the recording conflicts through multiple interactive graphical user interfaces are more efficiently resolved. The user is enabled to determine actual and potential conflicts and respectively resolve or avoid recording conflicts.

7.	Claim 6, is rejected under 35 U.S.C. 103 as being unpatentable over Dow, III (US 20050289633) in views of Vu et al. (US. 20170195374), Lambinet (US 2007/0136610 A1), and further in view of Tatum et al. (US. 2006/0067690), hereinafter referenced as Tatum respectively.

Regarding claim 6, Dow, III, Vu and Lambinet disclose everything as applied claim 1 as above, however, combination fails to disclose, the device, wherein said unidirectional circuitry comprises a Transmitter Optical Sub-Assembly (TOSA) and a Receiver Optical Sub-Assembly (ROSA).

In the similar field of endeavor, Tatum et al. (US. 2006/0067690) discloses, wherein said unidirectional circuitry comprises a Transmitter Optical Sub-Assembly (TOSA) and a Receiver Optical Sub-Assembly (ROSA) (i.e.

[See para. 0059 of the reference Tatum et al. (US. 2006/0067690)] In operation, the TMDS signals from the TMDS transmitter 642 of the source device 640 are serialized by the serializer 606, transmitted by the TOSA 607 and received across the optical/electrical cable 600 by the ROSA 608, deserialized by the deserializer 609, and transmitted to the TMDS receiver 622 of the digital sink device 620. The optical fiber 601 can provide data signal transmission from the digital source device 640 to the digital sink device 620 in a similar fashion to that described above with reference to FIG. 3.
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention, “wherein said unidirectional circuitry comprises a Transmitter Optical Sub-Assembly (TOSA) and a Receiver Optical Sub-Assembly (ROSA)” taught by Vu for the benefit of increases bandwidth and transfer rate in both directions and thus enables reliable and high speed bidirectional data transmission.

8.	Claim 10, is rejected under 35 U.S.C. 103 as being unpatentable over Dow, III (US 20050289633) in views of Vu et al. (US. 20170195374), Lambinet (US 2007/0136610 A1), and further in view of Friedman (US 2012/0284736), hereinafter referenced as Friedman respectively.

Regarding claim 10, Dow, III, Vu and Lambinet disclose everything as applied claim 7 as above, however, combination fails to disclose, the method, wherein said device further comprises a non-transitory computer- readable storage medium, and wherein said method further comprises storing said display settings data in said storage non-transitory computer-readable medium.

[See para. 0012 of the reference Friedman (US 2012/0284736)] In a particular embodiment, a method includes detecting a channel change request at a set-top box. The channel change request specifies a requested channel that is associated with a plurality of multimedia streams. Each multimedia stream has a corresponding content format (e.g., a standard definition content format, a high definition content format, a three-dimensional content format, etc.). The method also includes selecting a particular multimedia stream based on an available bandwidth of a service to a premises of the set-top box to identify a selected multimedia stream. For example, the service may be an IPTV service, a cable TV service, a satellite TV service, or another content service. The selected multimedia stream may be received by the set-top box and transmitted to a display device to complete the channel change request. 
 	[See para. 0014 of the reference Friedman (US 2012/0284736)]  In another particular embodiment, a tangible (i.e., non-transitory) computer-readable medium stores instructions executable by a computer to receive, at a channel proxy server, a channel change request issued from a set-top box. The channel change request specifies a requested channel that is associated with a plurality of multicast streams, where each multicast stream of the plurality of multicast streams has a corresponding content format. The instructions are also executable by the computer to determine an available bandwidth of a service to a premises of the set-top box and to select a content format based on the available bandwidth. The instructions are further executable by the computer to select a multicast stream of the plurality of multicast streams that is associated with the selected content format and to transmit an identification of the selected multicast stream to the set-top box. 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention, “wherein said device further comprises a non-transitory computer- readable storage medium, and wherein said method further comprises storing said display settings data in said storage non-transitory computer-readable medium” taught by Friedman for the benefit of a user to automatically select a best available version of the channel based on factors such as available bandwidth and output setting when the user selects a channel for viewing, thus reducing user confusion resulting from being offered multiple available versions of a particular channel. The method enables reducing redundancy and complexity at an electronic program guide by implementing efficient channel proxy functionality and simplifying a channel selection process for the user.

9.	Claim 12, is rejected under 35 U.S.C. 103 as being unpatentable over Dow, III (US 20050289633) in views of Vu et al. (US. 20170195374), Lambinet (US 2007/0136610 A1), and further in view of GILMOUR (US. 20180027292), hereinafter referenced as GILMOUR respectively.

Regarding claim 12, Dow, III, Vu and Lambinet disclose everything as applied claim 7 as above, however, combination fails to disclose, the device, wherein said interfaces are selected from the group consisting of: ITU-R BT.656, VGA, DVI, HDMI, DisplayPort, and LCD interface.

In the similar field of endeavor, GILMOUR (US. 20180027292) discloses, wherein said interfaces are selected from the group consisting of: ITU-R BT.656, VGA, DVI, HDMI, DisplayPort, and LCD interface (i.e.

[See para. 0054 of the reference GILMOUR (US. 20180027292)] Display processor 232 may be configured to retrieve and process pixel data for display. For example, display processor 232 may receive pixel data from video decoder 228 and/or graphics processing unit 230 and output data for display. Display processor 232 may be coupled to a display, such as display 250 (not shown in FIG. 1) using a standardized communication protocol (e.g., HDMI, DVI, DisplayPort, component video, composite video, and/or VGA). Display 250 may comprise one of a variety of display devices such as a liquid crystal display (LCD), a plasma display, an organic light emitting diode (OLED) display, or another type of display device capable of presenting video data to a user. Display 250 may include a standard definition television, a high definition television or an ultra-resolution display. Further, display 250 may include an integrated display of a portable computing device (e.g., a mobile phone, a laptop, a personal data assistant (PDA), or a tablet device). As described above, in some examples a portable computing device may operate as an I/O device for a stationary computing device.

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention, “wherein said interfaces are selected from the group consisting of: ITU-R BT.656, VGA, DVI, HDMI, DisplayPort, and LCD interface” taught by Vu for the benefit of the user of a device is enabled to schedule the recording of content thus the recording conflicts through multiple interactive graphical user interfaces are more efficiently resolved. The user is enabled to determine actual and potential conflicts and respectively resolve or avoid recording conflicts.

10.	Claim 13, is rejected under 35 U.S.C. 103 as being unpatentable over Dow, III (US 20050289633) in views of Vu et al. (US. 20170195374), Lambinet (US 2007/0136610 A1), and further in view of Tatum et al. (US. 2006/0067690), hereinafter referenced as Tatum respectively.

Regarding claim 13, Dow, III, Vu and Lambinet disclose everything as applied claim 7 as above, however, combination fails to disclose, the method, wherein said unidirectional circuitry comprises a Transmitter Optical Sub-Assembly (TOSA) and a Receiver Optical Sub-Assembly (ROSA).

In the similar field of endeavor, Tatum et al. (US. 2006/0067690) discloses, wherein said unidirectional circuitry comprises a Transmitter Optical Sub-Assembly (TOSA) and a Receiver Optical Sub-Assembly (ROSA) (i.e.

[See para. 0059 of the reference Tatum et al. (US. 2006/0067690)] In operation, the TMDS signals from the TMDS transmitter 642 of the source device 640 are serialized by the serializer 606, transmitted by the TOSA 607 and received across the optical/electrical cable 600 by the ROSA 608, deserialized by the deserializer 609, and transmitted to the TMDS receiver 622 of the digital sink device 620. The optical fiber 601 can provide data signal transmission from the digital source device 640 to the digital sink device 620 in a similar fashion to that described above with reference to FIG. 3.
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claim invention, “wherein said unidirectional circuitry comprises a Transmitter Optical Sub-Assembly (TOSA) and a Receiver Optical Sub-Assembly (ROSA)” taught by Vu for the benefit of increases bandwidth and transfer rate in both directions and thus enables reliable and high speed bidirectional data transmission.
Conclusion
11.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 19, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422